Per curiam.
The trial court’s retroactive application of the 1990 amendment to the Georgia Constitution eliminating the waiver of the defense of sovereign immunity by the acquisition of liability insurance, was error under Donaldson v. Dept. of Transp., 262 Ga. 49 (414 SE2d 638) (1992), and must be reversed.

Judgment reversed.


All the Justices concur.

*229Decided May 21, 1992.
J. Curtis Hanks, for appellant.
John E. Underwood, Bentley, Karesh & Seacrest, Stephen D. Apolinsky, Smith, Gambrell & Russell, Margaret Ann Murphy, for appellees.